IN THE COURT OF APPEALS OF IOWA

                                 No. 19-0522
                             Filed March 4, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TRAVIS JEFFREY BARKER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Carroll County, Joseph McCarville,

District Associate Judge.



      Travis Barker appeals his conviction and sentence after he pled guilty to

assault. CONVICTION AFFIRMED, SENTENCE VACATED, AND REMANDED

FOR RESENTENCING.



      Kevin Hobbs, West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and May and Greer, JJ.
                                          2


MAY, Judge.

       Travis Barker filed a written guilty plea to assault, a serious misdemeanor,

in violation of Iowa Code sections 708.1 and 708.2 (2018).1 The district court

sentenced him accordingly. But it appears undisputed Barker was not present for

sentencing.

       He now appeals. While Barker’s brief mentions many issues, we believe

he only makes two arguments.          First, he claims there was a defect in the

sentencing procedure. And second, he claims trial counsel was ineffective.

       Regarding the sentencing procedure, we note the language in Barker’s

written plea is nearly identical to the plea in State v. Black. No. 18-2121, 2019 WL

5063330, at *1 (Iowa Ct. App. Oct. 9, 2019). In Black, we noted a defendant’s right

to appear before the judge and make an allocution is guaranteed by Iowa Rule of

Criminal Procedure 2.23(3)(d). Id. And we found Black had neither “knowingly

and intentionally waived his right of allocution” nor “specifically waived his right to

be present at sentencing” in his written plea. Id.; see State v. Lumadue, 622

N.W.2d 302, 304 (Iowa 2001) (finding a right-of-allocution waiver must be “knowing

and intentional”); State v. Shadlow, Nos. 11-2047, 11-2048, 2013 WL 263340, at

*3 (Iowa Ct. App. Jan. 24, 2013) (noting the right of allocution is inseparable from

the right to be present at sentencing). So we remanded for resentencing. Black,

2019 WL 5063330, at *1.


1We recognize Iowa Code section 814.6 was recently amended to prohibit most
appeals from guilty pleas. See 2019 Iowa Acts ch. 140, § 28. In State v. Macke,
however, our supreme court held these amendments “apply only prospectively and
do not apply to cases pending on July 1, 2019.” 933 N.W.2d 226, 235 (Iowa 2019).
Therefore, we conclude the amendments “do not apply” to this case, which was
pending on July 1, 2019. See id.
                                         3


       The same is true here. The State contends Barker implicitly waived his right

to allocution by, among other things, requesting immediate sentencing.           We

disagree. As in Black, Barker’s written guilty plea contained no waiver of Barker’s

right to allocution. See id. So, as in Black, we remand for resentencing. See id.

       Barker also argues counsel was ineffective for failing to properly investigate

and pursue his self-defense claim.2 Our review is de novo. State v. Straw, 709

N.W.2d 128, 133 (Iowa 2006). “If an ineffective-assistance-of-counsel claim is

raised on direct appeal from the criminal proceedings, we may decide the record

is adequate to decide the claim or may choose to preserve the claim for

postconviction proceedings.” Id. We find the record is inadequate to decide this

claim and preserve it for a future postconviction proceeding.         See State v.

Ondayog, 722 N.W.2d 778, 786 (Iowa 2006) (“[P]ostconviction proceedings are

often necessary to discern the difference between improvident trial strategy and

ineffective assistance.”).

       CONVICTION AFFIRMED, SENTENCE VACATED, AND REMANDED

FOR RESENTENCING.




2 We recognize section 814.7 was recently amended to prohibit consideration of
ineffective-assistance claims on direct appeal. See 2019 Iowa Acts ch. 140, § 31.
But because this appeal was pending on July 1, 2019, we may consider Barker’s
ineffective-assistance claim on direct appeal if the record is sufficient. See Macke,
933 N.W.2d at 235.